ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 16 INSURED BOND NUMBER Eaton Vance Management 00125110B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE May 1, 2011 September 1, 2010 to September 1, 2011 /s/ John T. Mulligan In consideration of the premium charged for this Bond, it is hereby understood and agreed that the Limit of Liability for the following Insuring Agreements is hereby amended, effective May 1, 2011 to be: Limit of Liability Insuring Agreement A- FIDELITY $80,000,000 Insuring Agreement C- ON PREMISES $80,000,000 Insuring Agreement D- IN TRANSIT $80,000,000 Insuring Agreement E- FORGERY OR ALTERATION $80,000,000 Insuring Agreement F- SECURITIES $80,000,000 Insuring Agreement G- COUNTERFEIT CURRENCY $80,000,000 Insuring Agreement I- PHONE/ELECTRONIC TRANSACTIONS $80,000,000 Insuring Agreement J- COMPUTER SECURITY $80,000,000 PROVIDED, however, that nothing herein shall increase any of the limits of liability placed on certain losses under Insuring Agreement I. Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN4.0-02 (10/08)
